Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is a notice of allowance in response to claims filed on 02/28/2020 and a Terminal Disclaimer filed on 12/16/2021.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,607,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The IDS filed on 02/28/2020, 12/10/2020 and 12/01/2021 have been considered by the Examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Christopher Johns on Wednesday, December, 15th, 2021.

The claims of the application have been amended as follows:

21. 	(Currently Amended) A computer-implemented system for correcting address information, the system comprising:

at least one processor configured to execute the instructions to:
receive, from a user device, an address for normalization, wherein the address is one of a current address or a historical residential address of a user;
normalize the address;
compare [[the]] a location associated with the normalized address 

based on a determination that the normalized address location does not match the current location of the delivery worker, transmit a warning to the user device;
correct the normalized address, based on a machine learning process;
store, based on the correction, the corrected normalized address in a database;
provide instructions to a mobile device of the delivery worker to deliver a package to the user at a delivery location based on 
generate, by the processor, a learning curve based on the corrected normalized address information[[,]];
develop, based on a determination of common differences, a corrective pattern; and
modify, based on the generation of a learning curve and the corrective pattern, a predetermined threshold for correcting inputted address information.

22. 	(Canceled)

 determination that the normalized address location does not match the current location of the delivery worker comprises
 determining that an amount of detected differences between the normalized address location and the current location of the delivery worker exceeds a predetermined threshold

24. 	(Original) The computer-implemented system of claim 23, wherein the predetermined threshold includes a predetermined number of differences between the normalized address location and the current location of the delivery worker, and wherein the differences include at least one of differences in numbers, street names, zip codes, city names, and district names.

25. 	(Original) The computer-implemented system of claim 21, wherein the location of the delivery worker includes at least one of stored location data, stored map data, region, neighborhood divisions, or a residence title.

26. 	(Original) The computer-implemented system of claim 21, wherein the at least one processor is further configured to execute the instructions to:
compare, while the package is in transit, the normalized address location to address information stored in a database, wherein the database includes a dictionary of address terms.


develop, based on a determination of multiple differences between the normalized address and the current location of the delivery worker, a corrective pattern to correct future user input that includes address information.

28. 	(Original) The computer-implemented system of claim 21, wherein the at least one processor is further configured to execute the instructions to:
receive the user input including requested address information from the user from at least one of a web browser, a mobile device, or a user database.

29. 	(Currently Amended) A computer-implemented method for correcting address information, the method comprising:
receiving, from a user device, an address for normalization, wherein the address is one of a current address or a historical residential address of a user;
normalizing the address;
comparing [[the]] a location associated with the normalized address 

based on a determination that the normalized address location does not match the current location of the delivery worker, transmitting a warning to the user device;
correcting the normalized address, based on a machine learning process;

providing instructions to a mobile device of the delivery worker to deliver a package to the user at a delivery location based on 
generating, by the processor, a learning curve based on the corrected normalized address information[[,]];
developing, based on a determination of common differences, a corrective pattern; and
modifying, based on the generation of a learning curve and the corrective pattern, a predetermined threshold for correcting inputted address information.

30. 	(Canceled).

31. 	(Original) The computer-implemented method of claim 29, the method comprising:
communicating, if it is determined that an amount of detected differences between the normalized address location and the current location of the delivery worker exceeds a predetermined threshold, a notification to the user that the normalized address location does not match the current location of the delivery worker.

32. 	(Original) The computer-implemented method of claim 29, the method comprising:
receiving the user input including requested address information from the user from at least one of a web browser, a mobile device, or a user database.



34. 	(Original) The computer-implemented method of claim 29, the method comprising:
comparing, while the package is in transit, the normalized address location to address information stored in a database, wherein the database includes a dictionary of address terms.

35. 	(Original) The computer-implemented method of claim 29, wherein the at least one processor is further configured to execute the instructions to:
develop, based on a determination of multiple differences between the normalized address and the current location of the delivery worker, a corrective pattern to correct future user input that includes address information.

36. 	(Original) The computer-implemented method of claim 29, wherein the predetermined threshold includes a predetermined number of differences between the normalized address location and the current location of the delivery worker, and wherein the differences include at least one of differences in numbers, street names, zip codes, city names, and district names.

37. 	(Currently Amended) A non-transitory computer readable medium comprising executable instructions that when executed by at least one processing device cause the at least one processing device to correct address information and perform operations comprising:

normalizing the address;
comparing [[the]] a location associated with the normalized address 

based on a determination that the normalized address location does not match the current location of the delivery worker, transmitting a warning to the user device;
correcting the normalized address, based on a machine learning process;
storing, based on the correction, the corrected normalized address in a database;
providing instructions to a mobile device of the delivery worker to deliver a package to the user at a delivery location based on 
generating, by the processor, a learning curve based on the corrected normalized address information[[,]];
developing, based on a determination of common differences, a corrective pattern; and
modifying, based on the generation of a learning curve and the corrective pattern, a predetermined threshold for correcting inputted address information.

38. 	(Canceled)

wherein the determination that the normalized address location does not match the current location of the delivery worker comprises 
determining that an amount of detected differences between the normalized address location and the current location of the delivery worker exceeds a predetermined threshold

40. 	(Currently Amended) The non-transitory computer readable medium of claim 37, wherein the operations further comprise 
receiving the user input including requested address information from the user from at least one of a web browser, a mobile device, or a user database.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance
With respect to the 35 U.S.C. 101 rejection, the claims are considered eligible. Even though the limitations of Independent claims 21, 29 and 37 as drafted, recite a process that under the broadest reasonable interpretation, are certain methods of organizing human activity (i.e. commercial interactions or sales activity of correcting addresses), the additional elements integrate the judicial exception into a practical application. The limitations recite specific machine learning model rules, used in conjunction with various devices and delivery worker current location, for generating a learning curve and developing a corrective pattern and therefore meaningfully integrate the judicial exception into a 
With respect to novelty/non-obviousness, the closest prior art of record is: 
Cook (US 2002/0029248 A1) 
Graham (US 2008/0255758 A1)
Hubner (US 20150199643 A1)
Templeton (US 2010/0324959)
“Sharma” (Shikhar Sharma, Ritesh Ratti, Ishaan Arora, Anshul Solanki, Gaurav Bhatt, Automated Parsing of Geographical Addresses: A Multilayer Feedforward Neural Network Based Approach, Jan 1st 2018, IEEE, pages 123-130)

The following is the examiner’s statement of allowance:

Cook, while directed to a system of linking electronic addressed to physical addresses, teaches the limitations of normalizing a physical address. Cook, in par. 0072-0073 and 0078, teaches the request for an address for normalization. Cook, in par. 0073-0074 and fig. 9, teaches an address machine which communicated with the address database to search and return a standardized physical address. Cook, in Par. 0092, teaches that physical addresses can meet four levels of standardization, the first of those levels being a delivery point which resolves the address to a unique delivery point. However, Cook fails to teach the remaining limitations of transporting a package, comparing the address to a current location and providing instructions for delivery. 
Graham, in par. 0054-0057, teaches a delivery monitoring system that detects where or not an item is being delivered to the wrong address. A repository of geocode samples and reference location 
Hubner, in Par. 0054, teaches that a user is notified when the delivery location matches the address and further in, Par. 0015-0016, teaches additional instructions for the delivery worker if the address matches. However, it does not teach alerting a user if the address does not match and corrective action for the address.
Templeton, in Par. 0040, teaches that a customer may be notified that he or she provided what is considered to be an incorrect delivery address. However, it does not teach the correction of the normalized address.
Sharma teaches a system of address standardization and address parsing using neural networks. Sharma, on page 124, teaches the neural network being used to parse addresses for normalization. However, it does not teach correcting addresses based on the determination of a current location of the delivery worker.
In conclusion, the combination of references do not teach the particular machine learning rules/model for generating a learning curve, developing corrective patterns and modifying a predetermined threshold for correcting addresses when it is determined that the current location of a delivery worker does not match the normalized address.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE CHEN/Primary Examiner, Art Unit 3628